In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-3636
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

RONALD T. COLEMAN,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 16-CR-723 — Charles R. Norgle, Judge.
                    ____________________

  ARGUED SEPTEMBER 24, 2018 — DECIDED JANUARY 23, 2019
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and
BRENNAN, Circuit Judges.
   WOOD, Chief Judge. Ronald Coleman is a former Chicago
police officer who turned to crime. In June 2014, he was as-
signed to a federal drug investigation task force, which was
about to execute numerous search and arrest warrants.
Shortly before the operations were set to begin, Coleman tel-
ephoned one of the targets—a high school acquaintance—to
warn him about the raid. That call led to a single charge of
2                                                 No. 17-3636

obstruction of justice, in violation of 18 U.S.C. § 1512(c)(2),
and the end of Coleman’s law-enforcement career when a jury
convicted him. Coleman now argues that he is entitled to a
new trial for two primary reasons: evidentiary errors, and the
government’s use of allegedly perjured testimony. He also
urges that the district court committed procedural and sub-
stantive errors when selecting his sentence. Because we find
no prejudicial error in any of the district court’s rulings, we
affirm both the conviction and the sentence.
                               I
   Coleman is a lifelong Chicagoan who grew up to become
an officer with the Chicago Police Department. In high school,
he met cousins Dewan Davis and LaRon Conway. Though
Coleman was not close with either of these men after high
school, he maintained a casual friendship with them.
    In 2014, Coleman served on the team conducting a federal
drug investigation dubbed Operation Five Leaf Clover (“the
Operation”). In time, the Operation began to focus on several
people whom Coleman knew, including Davis. Although Da-
vis was never a target of the Operation, he was identified as
an associate of a heroin supplier named Rodney Bedenfield.
In June 2014 the Operation was preparing to execute approx-
imately 10 search warrants and numerous arrest warrants.
But things went awry when, shortly before the bust, the tar-
gets learned about it.
   Conway testified that while he was at work on June 9,
2014, he received a call from an unknown woman who told
him to call Coleman. This call does not appear in Conway’s
personal phone records. Conway testified that when he fol-
lowed the woman’s instructions and called Coleman,
No. 17-3636                                                    3

Coleman warned him about the impending searches and told
him to pass the message along to Davis. (Coleman admits that
this call took place, but he told the jury that it was about set-
ting up a Father’s Day picnic.) Conway did what he was told
and warned Davis about the looming raid. Unbeknownst to
Coleman, however, the task force knew that something was
amiss. The Operation had wiretapped numerous phones as
part of its investigation, and so when Davis predictably called
Bedenfield, officers heard the two men say that someone “on
the task force” had given them a warning call. Davis testified
that he understood this person to be Coleman.
    After Coleman’s warning, Bedenfield moved contraband
to a house that the Operation had not known about before.
Because they had intercepted the warning, however, officers
were monitoring Bedenfield when this move occurred. The
Operation then obtained a search warrant for the new house
and recovered the contraband placed there.
    Based on the warning call, the grand jury indicted Cole-
man on one count of obstruction of justice. On August 10,
2017, a jury convicted him on that charge. The district court
later denied his motion for a new trial and sentenced him to
60 months’ imprisonment. On appeal, Coleman raises four
objections—two related to the conviction, and two to the sen-
tence.
                               II
                               A
    Coleman first complains that the government improperly
elicited testimony from Conway to the effect that he lied in his
initial interviews with law-enforcement agents because he
feared retaliation from the Chicago Police Department.
4                                                      No. 17-3636

Although he objected to this testimony at trial, the ground for
that objection was relevance. FED. R. EVID. 401. On appeal, he
has gone further and asserted that Conway’s testimony was
so prejudicial that it deprived him of a fair trial.
    We assess the district court’s handling of Coleman’s rele-
vance objection only for abuse of discretion. United States v.
Phillips, 596 F.3d 414, 416 (7th Cir. 2010). Conway’s testimony
falls into the category of “threat evidence.” We have held that
this type of evidence “‘can be relevant to explain a witness’
inconsistent statements.’” United States v. Thompson, 359 F.3d
470, 477 (7th Cir. 2004) (quoting United States v. Thomas, 86
F.3d 647, 654 (7th Cir. 1996)). That theory fits these facts. Con-
way made numerous inconsistent statements to investigators
in his earlier interviews. The government thus needed to ex-
plain why he had lied, and the threat testimony served that
purpose. The district court thus acted within its discretion
when it refused to sustain Coleman’s objection.
    As for the due-process argument, Coleman faces a more
difficult standard of review. Because he never made this ar-
gument in the district court, we review it only for plain error.
See United States v. Saunders, 826 F.3d 363, 370–71 (7th Cir.
2016).
    It is not clear to us that it was error at all to admit this evi-
dence, much less that any such error was so serious that Cole-
man “probably would not have been convicted but for the er-
ror.” United States v. Curtis, 280 F.3d 798, 801 (7th Cir. 2002).
   We can assume for present purposes that Conway’s testi-
mony was likely to be highly prejudicial. And the prejudice
may have been compounded because Conway did not allege
a specific threat of retaliation by any member of the Chicago
No. 17-3636                                                    5

Police Department—just vague fears based on rumors or sto-
ries he had supposedly heard. But because Coleman never ob-
jected on this basis, the district court was never alerted to the
need to weigh the legitimate use of this evidence against its
weaknesses and incendiary nature. See United States v. Cox,
536 F.3d 723, 728 (7th Cir. 2008). Indeed, the amorphous na-
ture of the threats Conway described might have caused the
district court to think that Coleman had a strategic reason for
not objecting to that evidence, such as a preference for attack-
ing the weaknesses in Conway’s story on cross-examination.
    Even if the district court did not surmise that Coleman was
intentionally refraining from objecting on due-process
grounds, the court’s failure to strike this testimony sua sponte
or to take other remedial action was not plain error. Cf. id.
(holding that two government witnesses’ testimony that the
defendant cooked methamphetamine using the “Nazi
method” was not so prejudicial as to create plain error even
though it “had almost no probative value”). Furthermore,
Coleman had ample opportunity to attack Conway’s testi-
mony on cross-examination and in closing argument.
    Coleman also argues that Conway’s testimony about retal-
iation was prompted by an improper leading question. He is
correct that the government’s question, “Were you afraid for
you[r] family?” was leading and thus generally improper on
direct examination. The government’s contention to the con-
trary in this court is simply wrong. A question is leading
when it suggests the answer the witness should give. “Since
[fearing for one’s family] is unusual, the question would be
unlikely to be asked unless an affirmative answer was ex-
pected.” United States v. Cephus, 684 F.3d 703, 708 (7th Cir.
2012). But even when they are improper, leading questions
6                                                    No. 17-3636

rarely give rise to plain error. See United States v. Durham, 645
F.3d 883, 891 (7th Cir. 2011). This is because “in the face of a
sustained objection, most lawyers can rephrase a leading
question to elicit the desired testimony.” Id. That is especially
likely when the leading question elicits the same response
that a witness would have given if asked a neutral question.
See United States v. Miller, 782 F.3d 793, 799–800 (7th Cir.
2015). In this case, Conway had previously told investigators
that he feared retaliation from the Chicago Police Depart-
ment, and so there is no reason to think that the government’s
leading question changed his testimony. We thus find no re-
versible error in the district court’s failure to take some action
with respect to Conway’s retaliation testimony.
                                B
    Coleman also asserts that he should receive a new trial be-
cause the government knowingly used perjured testimony.
He is referring to Conway’s description of the call he received
from the unknown woman; that call set in motion the chain of
calls warning the suspects about the impending raids. A de-
fendant seeking a new trial because of the use of perjured tes-
timony must show: “(1) the prosecution’s case included per-
jured testimony; (2) the prosecution knew, or should have
known, of the perjury; and (3) there is a likelihood that the
false testimony affected the judgment of the jury.” United
States v. Saadeh, 61 F.3d 510, 523 (7th Cir. 1995).
    It is doubtful that Coleman can meet even the first of these
criteria. All we know is that the phone call from the unknown
woman to Conway did not show up on Conway’s personal
phone records. But there may have been other phones availa-
ble, such as a work phone. And the lack of a record was not
something the government was trying to hide. To the
No. 17-3636                                                     7

contrary, it was the government that introduced the phone
records that undercut Conway’s story. That fact is also incon-
sistent with Coleman’s theory that the government was en-
gaged in the knowing use of perjured testimony.
    And there is yet another problem with this line of argu-
ment: even if the government knew (or should have known)
that Conway was giving false testimony about the woman’s
call, so did Coleman. During closing argument, Coleman
used Conway’s testimony about the call from the mysterious,
unidentified woman to argue that Conway was a liar whom
the jury should not believe. When a defendant has, and takes
advantage of, the opportunity to cross-examine, discredit,
and expose a witness’s perjury, the likelihood that perjured
testimony will have “affected the judgment of the jury” is
greatly diminished. See id.; see also Long v. Pfister, 874 F.3d
544, 549 (7th Cir. 2017) (en banc) (suggesting that when “the
prosecutor fails to correct a falsehood, but the defense knows
about that falsehood and corrects it … there is no constitu-
tional violation”). The district court did not abuse its discre-
tion in refusing to grant a new trial for this reason.
                               III
    Finally, we turn to Coleman’s complaints about his sen-
tence. He first argues that the district court erroneously found
that he perjured himself when he testified at trial that his
phone call with Conway was about a Father’s Day picnic, and
then imposed an enhancement under the Sentencing Guide-
lines for obstruction of justice. U.S.S.G. § 3C1.1. Second, he ar-
gues that his 60-month sentence is unreasonable and a viola-
tion of the Eighth Amendment to the U.S. Constitution.
8                                                    No. 17-3636

    We review the district court’s findings in support of the
obstruction enhancement deferentially. United States v.
Cherry, 855 F.3d 813, 815–16 (7th Cir. 2017). We find the court’s
decision well supported. When relying on perjured testimony
for the application of the section 3C1.1 offense-level enhance-
ment, “the district court should make a finding as to all the
factual predicates necessary for a finding of perjury: false tes-
timony, materiality, and willful intent.” United States v. Chy-
chula, 757 F.3d 615, 619 (7th Cir. 2014) (quoting United States
v. Riney, 742 F.3d 785, 790 (7th Cir. 2014)). Coleman’s version
of the telephone call was inconsistent with the other testi-
mony. More importantly, it was the jury’s prerogative to de-
cide whom to believe, and the jury chose not to believe Cole-
man. The district court found that Coleman’s testimony was
“calculated to confuse the jury,” but that it was a lie “not very
well told.” Coleman offers no reason to overturn these assess-
ments.
    We need say only a word or two about Coleman’s argu-
ments that his sentence is substantively unreasonable and un-
constitutional. The fact that he can point to other cases in
which law-enforcement officers have committed crimes and
received lower sentences tells us very little, especially since it
appears that none of his comparators was convicted of ob-
struction of justice. Coleman’s sentence was 37 months below
the recommended guidelines range for someone with an of-
fense level of 30 and a criminal-history category of I (97 to 121
months). Indeed, even without the obstruction enhancement,
his sentence would have been 28 months below the recom-
mended guidelines range. “We presume the district court’s
imposition of a below-[g]uidelines sentence to be reasonable.”
United States v. Jones, 696 F.3d 695, 699 (7th Cir. 2012).
No. 17-3636                                                   9

Coleman offers no reason why that presumption has been
overcome here.
   Because his sentence was reasonable, it also falls well out-
side the Eighth Amendment’s prohibition on cruel and unu-
sual punishments. See id. (“If the sentence is within the statu-
tory limits, a claim of cruel and unusual punishment is nor-
mally without merit.”); see also Harmelin v. Michigan, 501 U.S.
957, 965 (1991) (“[T]he Eighth Amendment contains no pro-
portionality guarantee.”).
                            *   *   *
   We AFFIRM Coleman’s conviction and sentence.